     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 1 of 7



                                      Exhibit 1
                      Motion in Limine to Preclude Text Messages
                       Pursuant to Evidence Rules 401 et. seq.

Messages that Could be Perceived as Racist of Offensive:
To              12/7/2017      The tonkwas not injured at all. he didnt want to go to the hospital but
8102803389      3:20:57        they made him. Its all gotten blown up bc I guess the port director
Riccardi *      PM(UTC-        was
Direction:      7)             watching with their cameras and probably JICed
Outgoing
To              12/18/2017     Yea Im good. Chasing a guat with an f150 and
5203604504      10:17:56 AM(   accidentally bumped him at like 7mph. bc the port
sylliasen *                    guys were watching with their cameras they
Direction:                     JICed it bc it looked like I could have run him over
Outgoing                       from that angle. Guat was totally uninjured didnt
                               want to allegate or anything. But now it ll prob be
                               an investigation for 2 yrs.
From            12/18/2017     You seen that vid of the Texas Agent with the
5203604504      10:48:23       tonk on the ladder filmed by other tonk?
sylliasen *     AM(UTC-
Direction:      7)
Incoming
To              12/18/2017     Yea I saw that vid. that first agent was so scared
5203604504      10:50:33       to use any force on that resisting tonk it was sad
sylliasen *     AM(UTC-
Direction:      7)
Outgoing
From            12/18/2017     Did you gas hiscorpse or just use regular peanut
5203604504      10:50:56       oil while tazing?? For a frying effect. What
sylliasen *     AM(UTC-
Direction:      7)
Incoming
To              12/18/2017     Guats are best made crispy with an olive oil from
5203604504      10:52:33       their native pais
sylliasen *     AM(UTC-
Direction:      7)
Outgoing
To              12/8/2017      im on light duty pending the investigation. i
6197295254      7:45:13        bumped a guat with a truck while driving about
# bearss        PM(UTC-        7mph. no injury at all and tonk refused medical. i
new*            7)             think it became a big thing bc the port saw with
Direction:                     their cameras and the port director likely JICed it.
Outgoing                       Ive decided after this is cleared up I am resigning.
To              2/2/2018       No, nothing. Your shit seems like that standard run
4803929119      2:22:55        of the mill thing they are mandated to investigate
Bruchalski *    PM(UTC-        just bc a shitbag filed a complaint
Direction:      7)
Outgoing
To              12/6/2017      great. so those fags are gonna try to make it into
7742800975      10:04:46       something. more motivation to get away from this agency asap
smith chuck *   AM(UTC-
Direction:      7)
Outgoing

To              12/6/2017      If I had to tackle the tonk I would still be doing
7742800975                     memos and shit. I wonder how they expect us to


                                                                                                         1
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 2 of 7



smith chuck *   10:07:41     apprehend wild ass runners who don't want to be
Direction:      AM(UTC-      apprehended?
Outgoing        7)
To              12/8/2017    would you be able to track down the status of the
7742800975      10:30:29     guat from my incident. Also is there a way I can
smith chuck *   AM(UTC-      get a copy of the 710 that shows he was
Direction:      7)           uninjured
Outgoing
To              12/8/2017    do you still have the guats event # up?
7742800975      11:50:57
smith chuck *   AM(UTC-
Direction:      7)
Outgoing
To              3/19/2018    they just called back. indians... I said l would email them
7742800975      5:50:29
smith chuck *   PM(UTC-
Direction:      7)
Outgoing
To              3/19/2018    alec has been waiting so long they just pulled a
7742800975      6:41:32      tonk out of our truck
smith chuck *   PM(UTC-
Direction:      7)
Outgoing
From            11/21/2017   would miss certain things too. Runnin down
7023328370      8:39:08      shitbags who thought they had you fooled. Layin
Swartz *        AM(UTC-      in hearing that 46 load walkin to ya just before you jump in.
Direction:      7)
Incoming
To              11/21/2017   it will probably take them 8 yrs to find the fucking
7023328370      1:54:09      beaners reponsible
Swartz *        PM(UTC-
Direction:      7)
Outgoing
To              12/4/2017    I used an f150 to
7023328370      6:41:03      do a human pit maneuver on a guat running from
Swartz *        PM(UTC-      an agent. it was in front of cameras and
Direction:      7)           everybody thought i ran him over so they made it
Outgoing                     into an SIR even though the tonk was totally fine.
                             just a little push with a ford bumper
To              12/7/2017    probably OPR since ive been on their radar.
7023328370      8:53:50      Fackler said the highest possible charge could be
Swartz *        AM(UTC-      assault with a deadly weapon. Even though the
Direction:      7)           guat said he was totally fine and uninjured and
Outgoing                     still went to the hospital and was cleared. I dont
                             get it. it feels like whenever you are put in their
                             hands they HAVE to charge you with something.
                             With Arteaga the AUSA declined so they gave
                             him to the county and it took him years to get
                             cleared.
To              12/7/2017    So im feeling the stress from this bs thinking about being taken away
7023328370      5:43:13      from my kid or something. Calle said im looking at serious charges
Swartz *        PM(UTC-      even though
Direction:      7)           the Tonk was completely uninjured. Cant even
Outgoing                     imagine the stress you have been dealing with
To              12/12/2017   options. I talked to calle about that for a while
7023328370      6:18:32      today. guys are being made to think any use of
Swartz *        PM(UTC-      force results in you being investigated and so they



                                                                                                     2
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 3 of 7



 Direction:   7)           are letting tonks get away with way too much
 Outgoing
 From         12/27/2017   dude and a load driver fled the point here with 2
 7023328370   1:28:20      tonks the other day and started shooting at
 Swartz *     PM(UTC-      pursuing agents before rolling over!! wild ass
 Direction:   7)           shitbags everywhere!
 Incoming


Messages that Reflect Political Beliefs:
 To           11/20/2017   mindless murdering savages. PLEASE let us take
 7023328370   8:28:18      the gloves off trump! and we all just responded to
 Swartz *     AM(UTC-      code to 2 agents trying to catch 5 tonks at the
 Direction:   7)           fence in mariposa, tonks starting rocking caused
 Outgoing                  one agent to fall and sustain a gash to his arm.
                           disgusting subhuman shit unworthy of being
                           kindling for a fire.
 To           11/21/2017   Im glad nobody took one to the head. Sorry
 7023328370   6:58:44      bastards. I think this is going to change how rock
 Swartz *     AM(UTC-      incidents are handled. It just sucks that Agent’s life was as snuffed out by
 Direction:   7)           some dirtbag to get change. I
 Outgoing                  did read tonight that some liberal news outlets are
                           trying to say he fell. Really. And what, the second
                           A gent said fuck it i wanna fall too. I dont think so.
 From         11/21/2017   Every year funding is a joke. Our vehicles
 7023328370   8:29:00      are always fucked up. And then there's pool rifles.
 Swartz *     AM(UTC-      Yah take this in case you need it, and its not even
 Direction:   7)
 Incoming
 From         12/12/2017   https://www.themaven.net/bluelivesmatter/news/vi
 7023328370   5:56:22      deo-border-patrol-opens-can-of-whoop-ass-asillegal-
 Swartz *     PM(UTC-      flees-over-wall-
 Direction:   7)           ZxVDSrbx4UiH_yK6JxmUvQ?full=1
 Incoming
 To           2/23/2018    That guy is the model of what 8 yrs of obama
 7023328370   12:13:43     turned people into "this is a gun free zone you
 Swartz *     PM(UTC-      cant shoot in here". I saw they have officers
 Direction:   7)           guarding him at his house. That dude is fucked for
 Outgoing                  life. He could have saved peoples lives. One of
                           those parents that lost a child will find him one
                           day if they dont imprison him for his sickening
                           cowardice.
 To           3/17/2018    oh yeah I seen him on one of those liberal
 7023328370   7:55:42      MSNBC specials. total obama appointee
 Swartz *     PM(UTC-      scumbag
 Direction:   7)
 Outgoing
 To           3/17/2018    The system is rigged just like trump says. Did you
 7023328370   7:59:24      see where they found out that andrew mccabe
 Swartz *     PM(UTC-      Was keeping personal memos on trump.
 Direction:   7)           mccabes wife was running for some democratic
 Outgoing                  seat in VA.




                                                                                                          3
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 4 of 7



Messages that Reflect Job Dissatisfaction:
To             12/7/2017    has me seriously rethinking a career change once
8102803389     3:21:51      all this gets cleared up.
Riccardi *     PM(UTC-
Direction:     7)
Outgoing
To             12/18/2017   I've been kicking around the decision for years but
5203604504     10:17:56     after all this is cleared up I am resigning. There
sylliasen *    AM(UTC-7)    are opportunities to make more money than BP in
Direction:                  real estate and other businesses. The wife made
Outgoing                    3 times what I make this year. Plus im really tired
                            of the mindless inefficiency of this job
To             12/18/2017   Bumped once. fell to the ground. Did not get run
5203604504     10:35:26     over and refused medical. Was still sent to the
sylliasen *    AM(UTC-      hospital and they sent him back within an hour.
Direction:     7)           I'm kind if glad it happened bc otherwise I would
Outgoing                    prob never decided to quit. Having
To             12/8/2017    im on light duty pending the investigation. i
6197295254     7:45:13      bumped a guat with a truck while driving about
# bearss       PM(UTC-      7mph. no injury at all and tonk refused medical. i
new*           7)           think it became a big thing bc the port saw with
Direction:                  their cameras and the port director likely JICed it.
Outgoing                    Ive decided after this is cleared up I am resigning.
To             12/8/2017    Thanks That is the plan. rentals, flips and buying
6197295254     8:36:18      a semi truck with a few guys from work and hiring
# bearss       PM(UTC-      a driver. BP is just meant to destroy guys that
new*           7)           want to catch people
Direction:
Outgoing
To             12/8/2017    this shit is the kicker i needed to make the
6197295254     8:41:00      decision. i feel like one day I would have to make
# bearss       PM(UTC-      a decision that would cost me my life or my
new*           7)           freedom if I stay in NGL
Direction:
Outgoing
To             12/8/2017    Awesome bro. Success stories getting out of NGL
6197295254     9:07:23      make you realize there is more to life than
# bearss       PM(UTC-      mindless fed jobs
new*           7)
Direction:
Outgoing
To             12/8/2017    its def too good to leave. i just have to transition
6197295254     9:58:38      away from BP. I think it will be like coming out of a
# bearss       PM(UTC-      10 yr depression.
new*           7)
Direction:
Outgoing
To             12/9/2017    I feel like I will miss certain aspects of it. There
6197295254     8:53:36      were lots of good days. But the past few years the
# bearss       AM(UTC-      bad has far outweighed the good and it just
new*           7)           seems to keep getting worse.
Direction:
Outgoing
To             12/8/2017    quitting for years but always wondered when the
4803929119     9:35:38      time would be right. I know 100% that once all this
Bruchalski *   AM(UTC-      is cleared up I have to move on. I cant do this job
Direction:     7)           anymore



                                                                                    4
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 5 of 7



Outgoing
To              12/9/2017    like you said this shit will make me better. Im so
4803929119      12:55:51     motivated to start making smart investments and
Bruchalski *    PM(UTC-      break free of the BP.
Direction:      7)
Outgoing
From            12/9/2017    I guarantee if I had the money in cash instead of
4803929119      1:05:08      in the TSP I could double it every two or three
Bruchalski *    PM(UTC-      years
Direction:      7)
Incoming
To              12/10/2017   the sooner i can resign. Im ready and I feel like its
4803929119      4:24:02      the right move to break free from the gov and get
Bruchalski *    PM(UTC-      into real estate, business
Direction:      7)
Outgoing
To              12/10/2017   Ill still get some retirement when im 62. I just cant
4803929119      4:26:57      stay at a place ive come to despise. Plus I really
Bruchalski *    PM(UTC-      think as a team candy and I can make some
Direction:      7)           serious money.
Outgoing
To              12/14/2017   Im so fucking done. I've been going to real estate
4803929119      11:28:49     school this week. It's chill the old man is not that
Bruchalski *    AM(UTC-      bad. Small class size and you can drop in
Direction:      7)           whenever is convenient for you. prob will take me
Outgoing                     3 weeks
Sent

To              12/14/2017   I feel more reassured each day that leaving BP is
4803929119      11:33:24     the right decision. People that are willing to work
Bruchalski *    AM(UTC-      hard and have some money to invest are not
Direction:      7)           meant to have blue collar jobs where you are just
Outgoing        Sent         a number. Nobody gets Rich working for
                             somebody else...

To              1/16/2018    fuck yeah ill be a greeter for 85k/yr while
4803929119      4:00:02      managing side hustles from that little office
Bruchalski *    PM(UTC-
Direction:      7)
Outgoing

To              1/17/2018    shit never ends... Im gonna stay an inside agent
4803929119      1:20:42      for awhile even after my shit is cleared up. It's not
Bruchalski *    PM(UTC-      worth it to catch people
Direction:      7)
Outgoing


From            3/1/2018     Seriously debating walking in tomorrow and
7742800975      6:16:23      throwing the dumb bars on the desk and saying
smith chuck *   PM(UTC-      done. Being a go between for those two is
Direction:      7)           exhausting
Incoming
To              3/1/2018     Just another example of why BP is a dead-end
7742800975      6:22:56      job
smith chuck *   PM(UTC-
Direction:      7)



                                                                                     5
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 6 of 7



Outgoing


Messages that Pertain to Conversations with Attorney:
To             12/12/2017   Hey I just sent you the original memo from 12/3 and the supplemental report
4146285126     2:47:25      that I just wrote. Have you seen the video?
Covino *       PM(UTC-
Direction:     7)
Outgoing
From           12/12/2017   Yes I saw it
4146285126     2:47:50
Covino *       PM(UTC-
Direction:     7)
Incoming
From           12/12/2017   I read them real quick and only saw one typo in
4146285126     3:04:19      the last sentence of the supplement — I’m going
Covino *       PM(UTC-      to pick up my kids and then I’ll look over them
Direction:     7)           again to be sure
Incoming
From           12/12/2017   I think it looks like u covered what u and Jim
4146285126     6:09:48      talked about.
Covino *       PM(UTC-
Direction:     7)
Incoming
From           12/12/2017   Did Jim say he wanted to look at it as well? Or
4146285126     6:10:10      just have u turn it in ?
Covino *       PM(UTC-
Direction:     7)
Incoming
To             12/12/2017   I sent it to Jim also and he made a few
4146285126     6:13:05      suggestions that I'm going to add in before
Covino *       PM(UTC-      submitting it. How do I go about submitting it?
Direction:     7)
Outgoing
To             12/8/2017    yea fackler knows. he just gave me the number to
4803929119     10:15:35     the legal defense fund and said call the lawyers.
Bruchalski *   AM(UTC-
Direction:     7)
Outgoing
To             12/10/2017   I haven't shown too many people. Most had
4803929119     4:53:22      already seen it in c2. Calle was freaking out about
Bruchalski *   PM(UTC-      it.
Direction:     7)
Outgoing
rom            12/10/2017   really am interested in what Chapman is going to
4803929119     5:00:37      say
Bruchalski *   PM(UTC-
Direction:     7)
Incoming
To             12/14/2017   Never talked to Chapman. I went up and talked to
4803929119     11:19:42     Calle the other day. I submitted a supplemental
Bruchalski *   AM(UTC-      report that documents how it was unintentional,
Direction:     7)           accidental and i was not familiar with how
Outgoing                    responsive the acceleration was on those new F-
                            150s etc.

4803929119     12/14/2017   What did Calle say
Bruchalski *


                                                                                                          6
     Case 4:18-cr-01013-CKJ-DTF Document 53-1 Filed 04/04/19 Page 7 of 7



Direction:     11:22:50
Incoming       AM(UTC-
               7)

To             12/14/2017   He was clear that they could still try to push
4803929119     11:24:59     whatever they want to do but me preemptively
Bruchalski *   AM(UTC-      putting that report out there will make it difficult to
Direction:     7)           establish that my intent was to do harm.
Outgoing
Sent

From           1/17/2018    Chapman got called into OIG or something over
4803929119     1:17:24      an incident of mine.
Bruchalski *   PM(UTC-
Direction:     7)
Incoming
Read
To             12/7/2017    So im feeling the stress from this bs thinking about being taken away from my
7023328370     5:43:13      kid or something. Calle said im looking at serious charges even though
Swartz *       PM(UTC-      the Tonk was completely uninjured. Cant even
Direction:     7)           imagine the stress you have been dealing with
Outgoing
To             12/7/2017    thats what i keep thinking but calle said this is like
7023328370     5:54:16      a very serious case. Then he said he was going
Swartz *       PM(UTC-      to go talk to Chapman about it and call me back
Direction:     7)           that was at like noon today and he never called
Outgoing                    back. He was like do not discuss this with anyone
                            this is serious...

To             12/12/2017   Lol. That’s funny and sad at the same time. Tht first agent was so afraid to use
7023328370     6:18:32      any of his Force options. I talked to calle about that for a while
Swartz *       PM(UTC-      today. guys are being made to think any use of
Direction:     7)           force results in you being investigated and so they
Outgoing                    are letting tonks get away with way too much




                                                                                                               7
